Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00125-CR

                                          Juan MARTINEZ,
                                              Appellant

                                                 v.

                                         The STATE of Texas,
                                               Appellee

                    From the 216th Judicial District Court, Kendall County, Texas
                                       Trial Court No. 5481
                           Honorable N. Keith Williams, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 22, 2015

AFFIRMED

           Appellant Juan Martinez was convicted by a jury of one count of continuous sexual abuse

and assessed punishment at ninety-nine years’ confinement in the Institutional Division of the

Texas Department of Criminal Justice. The trial court appointed appellate counsel, and counsel

timely filed a notice of appeal.

           Martinez’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In his brief, Martinez’s counsel states that he has reviewed the
                                                                                     04-14-00125-CR


entire record and found no reversible error. See TEX. R. APP. P. 44.2. The brief meets the Anders

requirements. See id. at 744; see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978);

Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). As required, counsel provided

Martinez with a copy of the brief and counsel’s motion to withdraw, and informed Martinez of his

right to review the record and file his own pro se brief. See Nichols v. State, 954 S.W.2d 83, 85–

86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). Martinez did not file a pro se brief.

        After reviewing the entire record, we agree with counsel’s Anders brief that the record

contains no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). Accordingly, we affirm the trial court’s judgment, see id., and grant counsel’s motion to

withdraw, see Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Martinez wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or she must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from (1) the date of this opinion

or (2) the date the last timely motion for rehearing or en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk

of the Texas Court of Criminal Appeals. See id. R. 68.3(a). Any petition for discretionary review

must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See

id. R. 68.4.

                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                -2-